Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jason Michael Contreras appeals the district court’s order dismissing his 28 U.S.C. § 2254 (2012)- petition raising a claim under Miller v. Alabama, — U.S. -, 132 S.Ct. 2455, 183 L.Ed.2d 407 (2012). We previously granted a certificate of appealability on the issue of whethr er the district court erred in dismissing the petition as untimely, and we placed the appeal in abeyance pending a decision in Johnson v. Ponton, 780 F.3d 219, 2015 WL 924049 (4th Cir. Mar. 5, 2015). In Johnson, the Court held that the Miller rule is not retroactively applicable to cases on collateral review. Accordingly, we affirm the district court’s order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.